 



EXHIBIT 10.29
AMENDMENT NUMBER SIX TO THE
GENUINE PARTS COMPANY
TAX-DEFERRED SAVINGS PLAN
          This Amendment to the Genuine Parts Company Tax-Deferred Savings Plan
is adopted by Genuine Parts Company (the “Company”), effective as of the date
set forth herein.
W I T N E S S E T H:
          WHEREAS, the Company maintains The Genuine Parts Company Tax-Deferred
Savings Plan (the “Plan”), and such Plan is currently in effect;
WHEREAS, the Company desires to amend the Plan; and
          WHEREAS, pursuant to Section 7.01 of the Plan, the Company has
reserved the right to amend the Plan through action of the Committee;
          NOW, THEREFORE, BE IT RESOLVED that the Plan is hereby amended as
follows:
1.
          Effective January 1, 2008, the definition of Bonus as set forth in
Article 2 is deleted in its entirety and a new definition of Bonus is hereby
substituted in lieu thereof as follows:
“Bonus. Bonus means compensation pursuant to a Company bonus program for
executives and other key employees. The amount of the bonus or the entitlement
to the bonus must be contingent on the satisfaction of preestablished
organizational or individual performance criteria relating to a performance
period of at least 12 consecutive months. Organizational or individual
performance criteria are considered preestablished if they are set forth in
writing not later than 90 days after January 1 of the calendar year the Bonus is
earned (i.e., ninety days after the first day of the performance period). The
outcome of the organizational or individual performance criteria must be
substantially uncertain at the time the criteria are established.
The term Bonus does not include extraordinary payments to a Participant and does
not include a Participant’s wages or salary.”
2.
          Effective January 1, 2008, the definition of Termination of Service as
set forth in Article 2 is deleted in its entirety and a new definition of
Termination of Service is hereby substituted in lieu thereof as follows:
“Termination of Service. A Key Employee who has ceased to serve as an employee
of the Company for any reason and that constitutes a separation from service as
defined in Code Section 409A (see Treas. Reg. Section 1.409A-1(h)).”
3.
          Effective January 1, 2008, Section 3.01(c) is deleted in its entirety
and a new Section 3.01(c) is hereby substituted in lieu thereof as follows:

(c)   Requirement of Continuous Employment Prior to Completion of Election Form.
Notwithstanding paragraph (b), to be eligible to complete an Election Form, a
Key Employee

 



--------------------------------------------------------------------------------



 



    must be continuously employed by the Company beginning January 1 of the
calendar year in which the Bonus is deferred and continuing until the Key
Employee completes an irrevocable Election Form.

4.
          Effective January 1, 2008, Section 3.01(d) is deleted in its entirety
and a new Section 3.01(d) is hereby substituted in lieu thereof as follows:

    “(d) Voluntary Termination of Election Form. A Participant may not terminate
his or her Election Form. Such Election Form shall be irrevocable. ”

5.
          Effective January 1, 1993, Section 3.01(e) is deleted in its entirety
and a new Section 3.01(e) is hereby substituted in lieu thereof as follows:

    “(e) No Continuation of Election Form. An Election Form shall be
irrevocable. However, each calendar year a Participant must complete a new
Election Form pursuant to the rules of this Article 3 to defer a Bonus for such
calendar year. An Election Form in place for one calendar year shall not apply
to a different calendar year.”

6.
          Effective January 1, 2008, Section 3.01(f) is deleted in its entirety
and a new Section 3.01(f) is hereby substituted in lieu thereof as follows:

    “(f) Automatic Termination of Election Form. The Participant’s Election Form
will automatically terminate at the earliest of (i) the Participant’s
Termination of Service, (ii) a Participant’s hardship distribution pursuant to
Treas. Reg. Section 1.401(k)-1(d)(3), or (iii) the termination of the Plan in
accordance with Code Section 409A (See Treas. Reg. Section 1.409A-3(j)(4)(ix).  
    For example, it a Participant receives a hardship distribution under the
terms of the Genuine Partnership Plan (a plan subject to Code Section 401(k)),
the Participant’s Election Form for the calendar year in which the hardship
occurred shall automatically terminate. Following such a hardship, a Participant
may not make a new Election Form under this Plan for six months following the
hardship distribution. Accordingly, a hardship distribution received on April 1,
2008 would terminate the 2008 Election Form and a new Election Form could not be
made until October 1, 2008 (for the 2009 calendar year).”

7.
          Effective January 1, 2008, Section 4.01 is deleted in its entirety and
a new Section 4.01 is hereby substituted in lieu thereof as follows:

    “4.01 Deferred Bonus. A Key Employee may elect to defer any dollar amount or
percentage of his or her Bonus in accordance with the terms of the Plan and the
Election Form. For bookkeeping purposes, the amount of the Bonus which the Key
Employee elects to defer pursuant to this Plan shall be transferred to and held
in individual Accounts.”

 



--------------------------------------------------------------------------------



 



8.
          Effective January 1, 2007, Section 4.03(a) is deleted in its entirety
and a new Section 4.03(a) is hereby substituted in lieu thereof as follows:

    “(a) Commencement of Payments. Payment of Plan benefits shall commence to be
distributed on the first day of the seventh month following the Participant’s
Termination of Service with the Company. For example, if a Participant has a
Termination of Service on January 12, payment of plan benefits shall commence on
August 1 (the first day of the seventh month following January 12).”

9.
          Effective January 1, 2007, Section 4.03(c) is deleted in its entirety
and a new Section 4.03(c) is hereby substituted in lieu thereof as follows:

    “(c) Payment Form Election.

  (i)   General Rule. A Participant may elect one payment form for all amounts
deferred under this Plan. Such election shall be made on the Participant’s
initial Election Form and is irrevocable for all subsequent deferrals and
Election Forms.     (ii)   Payment Form Elections Prior to January 1, 2007.
Prior to January 1, 2007, a Participant could elect a different payment form for
each Bonus deferred under this Plan. The Committee shall establish sub-accounts
within a Participant’s Account (to the extent necessary) to identify the portion
of a Participant’s Account that will be distributed in the form the Participant
designated in the Election Form.     (iii)   2007 Payment Form Election. During
2007, Participants in the Plan were permitted to change a prior Payment Form
pursuant to a transition rule in Code Section 409A. Such elections were
irrevocable. The most recent Payment Form in effect for such Participants for
the 2007 calendar year shall apply to all subsequent deferrals under this Plan.”

10.

    Effective January 1, 2008, Section 4.03(d) is deleted in its entirety and a
new Section 4.03(d) is hereby substituted in lieu thereof as follows       “(d)
Acceleration of Payment. The Committee may involuntarily cash out a
Participant’s interest in this Plan in a single lump sum following the
Participant’s Termination of Service if the following criteria are satisfied:

  (i)   The Committee determines in writing to involuntarily cash out the
Participant (such writing must be completed before the payment is distributed).
    (ii)   The payment results in the termination and liquidation of the
Participant’s entire interest under this Plan as well as under any agreement,
program, or arrangement that is aggregated with this Plan under Treas. Reg.
Section 1.409A-1(c)(2); and     (iii)   The lump sum payment is not greater than
the applicable dollar amount under section 402(g)(1)(B) (the maximum permissible
401(k) contribution — not including catch-up contributions).”

 



--------------------------------------------------------------------------------



 



11.

    Effective January 1, 2008, Section 4.04 is deleted in its entirety and a new
Section 4.04 is hereby substituted in lieu thereof as follows:       ”4.04
Financial Hardship. The Committee may, in its sole discretion, accelerate the
making of payment to a Participant of an amount reasonably necessary to handle
an unforeseeable emergency (as defined in Treas. Reg. Section 1.409A-3(i)(3)).
Such payment may be made even if the Participant has not incurred a Termination
of Service. All financial hardship distributions shall be made in a lump sum.
Such payments will be made on a first-in, first-out basis so that the oldest
Bonus deferred under the Plan shall be deemed distributed first in a financial
hardship.”

12.
Effective January 1, 2008, the following is added to the end of Section 4.05 as
follows:
“In no event shall this Section 4.05 delay the payment of benefits or alter the
form of benefits otherwise provided under this Plan.”
13.
Effective January 1, 2008, Section 4.06 is deleted in its entirety and a new
Section 4.06 is hereby substituted in lieu thereof as follows:

    “4.06 Application for Benefits. The Committee may require a Participant or
Beneficiary to complete and file certain forms as a condition precedent to
receiving the payment of benefits. The Committee may rely upon all such
information given to it, including the Participant’s current mailing address. It
is the responsibility of all persons interested in receiving a distribution
pursuant to the Plan to keep the Committee informed of their current mailing
addresses. In no event shall this Section 4.06 delay the payment of benefits or
alter the form of benefits otherwise provided under this Plan.”

14.
Effective January 1, 2008, the following is added to the end of Section 4.07 as
follows:
“See definition of “Beneficiary” in Article 2”
15.
Effective January 1, 2008, Section 7.01 is deleted in its entirety and a new
Section 7.01 is hereby substituted in lieu thereof as follows:

    “7.01 The Committee reserves the right to modify, alter, amend, or terminate
the Plan, at any time and from time to time, without notice, to any extent
deemed advisable; provided, however, that no such amendment or termination shall
(without the written consent of the Participant, if living, and if not, the
Participant’s Beneficiary) adversely affect any benefit under the Plan which has
accrued with respect to the Participant or Beneficiary as of the date of such
amendment or termination regardless of whether such benefit is in pay status.
Notwithstanding the foregoing, no amendment, modification, alteration, or
termination of this Plan may be given effect with respect to any Participant
without the consent of such Participant if such amendment, modification,
alteration, or termination is adopted during the six-month period prior to a
Change of Control or during the two-year period following a Change of Control.
In addition, no termination shall result in an acceleration of any benefit under
this Plan unless such termination complies with the termination and liquidation
provisions of Code

 



--------------------------------------------------------------------------------



 



Section 409A (see Treas. Reg. Section 1.409A-3(j)(4)(ix)). Finally, the
Committee may amend the Plan for any purpose to comply with Code Section 409A,
including optional Code Section 409A provisions, and may amend the Plan to
comply with other changes in law without the consent of Participants or
Beneficiaries and regardless of a prior or subsequent Change in Control.”
16.

      Effective January 1, 2008, Section 8.01(a) and Section 8.01(b) are deleted
in its entirety and a new Section 8.01(a) and Section 8.01(b) are hereby
substituted in lieu thereof as follows:     “(a)   Notwithstanding any other
provision in this Plan, in the event there is a Change of Control of the Company
as defined in subsection (c) of this Section 8.01, any Participant who has a
Termination of Service during the two-year period beginning on the date on which
the Change of Control occurs, shall receive an immediate lump sum payment of the
Participant’s Account balance.     (b)   Notwithstanding any other provisions in
this Plan, in the event there is both (i) a Change of Control of the Company as
defined in subsection (c) of this Section 8.01 and a Code Section 409A Change of
Control of the Company as defined in Code Section 409A (see Treas. Reg. Section
1.409A-3(i)(5)), any Participant who has commenced receiving installment
distributions from the Company (other than from an annuity contract purchased
from an insurance company) shall immediately receive a lump sum payment in an
amount equal to the unpaid balance of the Participant’s Account.”

17.
Effective January 1, 2008, the following is added to the end of Section 9.03 as
follows:
“However, such rights shall not be greater than those rights held by the Company
immediately prior to such transaction.”
18.
          Effective January 1, 2008, Section 9.04 is hereby deleted in its
entirety and a new Section 9.04 is substituted in lieu thereof as follows:

    “9.04 Release. Any payment to Participant or Beneficiary, or to their legal
representatives, in accordance with the provisions of the Plan, shall to the
extent thereof be in full satisfaction of all claims hereunder against the
Committee and the Company, any of whom may require such Participant,
Beneficiary, or legal representative, as a condition precedent to such payment,
to execute a receipt and release therefor in such form as shall be determined by
the Committee, or the Company, as the case may be. If the Committee or the
Company request that a Participant, Beneficiary or legal representative sign a
release and such individual fails to sign such release within 60 days of the
Participant’s Termination of Service, all payments under this Plan shall be
deemed forfeited.”

19.
Effective January 1, 2008, Section 9.06 is hereby deleted from the Plan and in
lieu thereof, the following phrase shall be added:
“Reserved.”
***************

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Pension and Benefits Committee has caused this
Amendment to the Plan to be effective as of the date the Amendment is executed
below.

                              PENSION AND BENEFITS COMMITTEE    
 
                   
 
      By:        /s/ Frank M. Howard                      
 
          Name    Frank M. Howard                          
 
          Title    Chairman                          
 
                   
 
      Date:    11/28/07                          
 
                    Attest:                
 
                   
By:
                                         
 
                   
Date:
                                         

 